DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that \form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shigemi et al. (USpgpub 20060213303).
Regarding claim 1, Shigemi et al. discloses a shaft retention mechanism (seen in fig.1a, the housing and connection to shaft 118) comprising: a base portion (fig.1a, 124) forming a housing space containing a lubricant (fig.1a, Lubricant B); a shaft (Fig.1a, 118) penetrating a through-hole (hole seen in fig.1a, through which the shaft penetrates bearing 119 and seal 150) formed in the base portion, the shaft extending through the base portion (seen in fig.1A, the shaft extends through the hole into the base portion); a sealing member (fig.1a, 150) encircling the shaft in the through-hole (seen in fig.1a), the sealing member sealing between the shaft and the base portion (evident from fig.1a); and a bearing (fig.1a, 119) disposed on an opposite side of the sealing member to the housing space, the bearing rotatably supporting the shaft in the through-hole (the bearing performs this function as evident in fig.1a).  
Regarding claim 2, Shigemi et al. discloses the shaft retention mechanism of claim 1, wherein no sealing member  (fig.1a, there is no sealing member to the opposite side of the bearing to the housing space) is disposed on an opposite side of the bearing to the housing space.  
Regarding claim 3, Shigemi et al. discloses the shaft retention mechanism of claim 1, wherein the shaft is capable of being removed from the base portion separately from the sealing member (absent any particular structure being claimed, this recitation is being treated as an intended use; the shaft in the prior art would be capable of said intended use), and wherein an inner diameter of the sealing member is smaller than an inner diameter of the bearing (fig.1a, the shaft progressively tapers down in a stepwise manner towards the gearing side as is evident in the figure and the seal would thus has a smaller diameter as is seen in the figure; also seen clearly in fig.2).  
Regarding claim 4, Shigemi et al. discloses the shaft retention mechanism of claim 3, wherein the housing space contains a speed reducing mechanism (gearing 123 and 134 form the speed reducer) connected to the shaft.  
Regarding claim 5, Shigemi et al. discloses the shaft retention mechanism of claim 4, wherein a gear (fig.1a, 123) connected to the speed reducing mechanism is provided on an end portion of the shaft positioned on a housing space side of the sealing member (seen in fig.1a), and wherein an outer diameter of the gear is smaller than the inner diameter of the sealing member (evident in fig.1a; the shaft progressively tapers toward a radially smaller dimension approaching the gear 123).  
Regarding claim 7, Shigemi et al. discloses a speed reducer (fig.1a; 135) comprising: a casing (124 and 138) forming a housing space containing a lubricant (lubricant B); a speed reducing mechanism (gearing 123, 134) contained in the housing space; a shaft (118) penetrating a through-hole (hole for shaft to enter casing 124) formed in the casing, the shaft extending through the casing, the shaft being connected to the speed reducing mechanism in the casing (seen in fig.1a); a sealing member (150) encircling the shaft in the through-hole, the sealing member sealing between the shaft and the casing; and a bearing (119) disposed on an opposite side of the sealing member to the housing space, the bearing rotatably supporting the shaft in the through-hole (seen in fig.1a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigemi et al. (USpgpub 20060213303) in view of Kodama (USpgpub 20110182735).
Regarding claim 6, Shigemi et al. discloses the shaft retention mechanism of claim 3, including a restraining member (flange on left side of gear to hold it in place), the restraining member restraining movement of the bearing in a direction away from the sealing member.  
	Shigemi et al. fails to explicitly disclose wherein the restraining member is removably provided on a portion of the base portion on an opposite side of the bearing to the sealing member.
	Kodama teaches and/or suggests the use of a restraining member (see annotated figure below), that is removably provided on a portion of the base portion on an opposite side of the bearing to the sealing member (19a).

    PNG
    media_image1.png
    409
    808
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known restraining member in Shigemi et al. with a known restraining member as taught in Kodama in order to provide the same predictable result of axially restraining the bearing from movement along the shaft. This would have the added benefit of allowing removability of the restraining member if needed. In addition, it is old and well known to have restraining members for bearings that are axially disposed on shafts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656